         Case 1:20-cr-00015-PKC Document 143 Filed 09/03/21 Page 1 of 2
                                                                                Waymaker LLP




             ""
                                                             777 S. Figueroa Street, Suite 2850
                                                                  Los Angeles, California 90017
WAYMAKER                                                                       T 424.652.7800




                                                                         Author's Direct Dial No.
                                                                                  (424) 652-7814

                                                                         Author's Email Address
                                                                     bklein@waymakerlaw.com
BYECF



September 3, 2021

Honorable P. Kevin Castel
United States District Judge
Daniel Patrick Moynihan United States Courthouse
500 Pearl Street
New York, New York 10007

Re:    United States v. Virgil Griffith
       20 Cr. 15 (PKC)

Dear Judge Castel:

        We write provide an update to the Court in connection with the September 2, 2021 letter
motion the defense filed regarding defendant Virgil Griffith's Coinbase account. 1 The defense
re-ran the numbers and estimates the current dollar value of the cryptocurrencies in Mr.
Griffith's account is approximately                .2 As noted in the letter motion, cryptocurrency
assets often fluctuate substantially in value. Indeed, the price of the cryptocurrency that is the
major holding in Mr. Griffith's Coinbase account has risen dramatically in the last few days
alone, and prices could continue to fluctuate dramatically in either direction in the coming days
and weeks.

II

II

II


1 For purposes of the letter motion and here, the defense is referring to Mr. Griffith's
cryptocurrency holdings at Coinbase as an "account."
2 This estimate is calculated based on the defense's understanding of the Coinbase records in the

defense's possession.
          Case 1:20-cr-00015-PKC Document 143 Filed 09/03/21 Page 2 of 2

        \y✓                                                          Letter to Hon. P. Kevin Castel
                                                                                 September 3, 2021
WAYMAKER
                                                                                        Page 2 of2




        As always, defense counsel is available to answer any questions the Court may have.


Respectfully submitted,

  '35',,...-C.   ~

Brian E. Klein
Keri Curtis Axel
Waymaker LLP

-and-

Sean S. Buckley
Kobre & Kim LLP

Attorneys for Virgil Griffith
